                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 STEPHEN ROBBINS,

             Plaintiff,

             v.                                             Case No. 18-2623-DDC-TJJ

 DYCK O’NEAL, INC.,

             Defendant.


                                 MEMORANDUM AND ORDER

        On February 19, 2019, the Court conducted a scheduling conference with the parties in

accordance with Fed. R. Civ. P. 16. Plaintiff appeared through counsel, Mark Parrish and Keith

Williston. Defendant appeared through counsel, Louis Wade. During the conference, Defendant

indicated it would file an early dispositive motion on one issue by March 25, 2019. The parties

also agreed to voluntarily exchange the various documents described in their respective Rule

26(a)(1) disclosures by March 7, 2019. The parties agreed no other discovery was necessary to

brief the initial dispositive motion.

        As a result, the Court set a deadline of March 25, 2019 for Defendant to file its early

single-issue dispositive motion (“Defendant’s Dispositive Motion”), ordered the parties to

voluntarily exchange the documents identified in their respective Rule 26(a)(1) disclosures by

March 7, 2019, and raised the issue of whether further discovery should be stayed pending ruling

on Defendant’s Dispositive Motion. After discussion, the parties seemed to agree it would be

most efficient to exchange their initial disclosure documents with an eye toward addressing

certain preliminary issues, but to otherwise stay discovery pending ruling on Defendant’s

Dispositive Motion.
           The decision to stay discovery and other pretrial proceedings is firmly vested in the sound

discretion of the trial court.1 The Tenth Circuit, however, has held that “the right to proceed in

court should not be denied except under the most extreme circumstances.”2 Therefore, the

general policy in the District of Kansas is to not stay discovery even when dispositive motions

are pending.3 However, there are exceptions to this general policy, including “where the case is

likely to be finally concluded as a result of the ruling thereon; where the facts sought through

uncompleted discovery would not affect the resolution of the motion; or where discovery on all

issues of the broad complaint would be wasteful and burdensome.”4

           This is a putative class action case alleging violations of the Telephone Consumer

Protection Act (“TCPA”) and Kansas Consumer Protection Act (“KCPA”). Plaintiff alleges

Defendant violated these acts by contacting consumers through automatic telephone dialing

systems and attempting to collect debt that was previously reported in a 1099-C as being

canceled or discharged. It is this latter issue regarding 1099-C reporting that will be the subject

of Defendant’s Dispositive Motion.

           The parties are in agreement that the facts sought through uncompleted discovery would

not affect resolution of Defendant’s Dispositive Motion. This factor supports staying discovery

pending ruling on Defendants’ motion. In addition, with regard specifically to the 1099-C issue,

Plaintiff indicated that if Defendant’s Dispositive Motion on this issue is granted, Plaintiff (the

putative class) would seek to amend the complaint to amend its claims, which would potentially



1
 Pet Milk Co. v. Ritter, 323 F.2d 586, 588 (10th Cir. 1963); McCoy v. U.S., No. 07-2097-CM, 2007 WL 2071770, at
*2 (D. Kan. July 16, 2007).
2
    Commodity Futures Trading Comm’n v. Chilcott Portfolio Mgmt., Inc., 713 F.2d 1477, 1484 (10th Cir. 1983).
3
 Wolf v. United States, 157 F.R.D. 494, 495 (D. Kan. 1994) (citing Kutilek v. Gannon, 132 F.R.D. 296, 297–98 (D.
Kan.1990)).
4
    Id.




                                                         2
involve one or more new defendants and affect the class size/scope. Discovery on all issues of

the broad complaint prior to ruling on Defendant’s Dispositive Motion is, therefore, likely to be

wasteful and unduly burdensome. Additionally, with regard to the TCPA, Plaintiff’s claim may

be the subject of a class action case currently pending in Michigan. The parties agreed that they

might know whether Plaintiff’s TCPA claim should be dismissed in this case and brought instead

in the Michigan case, after they exchange the documents described in their initial disclosures on

March 7, 2019. Again, it would be potentially wasteful and burdensome for the parties to engage

in discovery at this point given some or all of the claims may be dismissed or amended. This

factor weighs heavily in favor of staying discovery pending ruling on Defendant’s motion.

       The Court finds a stay of discovery, aside from exchange of the initial disclosure

documents, pending ruling on Defendant’s Dispositive Motion is appropriate. Discovery is

stayed pending ruling on the Defendant’s Dispositive Motion, which is to be filed on or before

March 25, 2019. Within twenty-one (21) days after the Court’s ruling on Defendant’s

Dispositive Motion, the parties shall submit a revised Report of Parties’ Planning Conference.

The Court will subsequently set this matter for another scheduling conference.

       IT IS THEREFORE ORDERED BY THE COURT that the parties shall exchange the

documents described in their Rule 26(a)(1) initial disclosures on or before March 7, 2019.

       IT IS FURTHER ORDERED that Defendant shall file its early single-issue (1099-C)

dispositive motion on or before March 25, 2019.

       IT IS FURTHER ORDERED that discovery is hereby stayed until such time as the

Court rules on Defendant’s Dispositive Motion. Within twenty-one (21) days of the Court’s

ruling, the parties shall submit a revised Report of Parties’ Planning Conference.

       IT IS SO ORDERED.




                                                3
Dated February 20, 2019, at Kansas City, Kansas.




                                                   Teresa J. James
                                                   U. S. Magistrate Judge




                                       4
